Case: 6:17-cr-00036-CHB-HAI Doc #: 129 Filed: 08/22/19 Page: 1 of 3 - Page ID#: 692



                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF KENTUCKY
                             SOUTHERN DIVISION
                                   LONDON

 CRIMINAL ACTION NO. 6:17-36-CHB-HAI

 UNITED STATES OF AMERICA                                                      PLAINTIFF


 V.                     AGREED STATEMENT OF THE CASE


 RODNEY SCOTT PHELPS                                                       DEFENDANT


                                 ********************

        Per the Court’s request, the United States and Defendant offer the following as a

 proposed, agreed statement of the case:

        The United States alleges that Rodney Scott Phelps, working with co-conspirator

 Jason Castenir through their company Maverick Asset Management (“MAM”) (and other

 related companies) with a principal office in Somerset, Kentucky, defrauded victims of

 substantial sums of money through a three-part scheme and used the illegally obtained

 proceeds for personal gain or to appease earlier victims in a Ponzi scheme.

        Specifically, from May 2013 through July 2013, the United States alleges that

 Phelps and Castenir convinced a group of investors associated with D.G. to invest with

 MAM towards obtaining an oil concession from the Belizean government (“Oil

 Concession Scheme”). Phelps and Castenir used this money to either repay victims or for

 other business or personal purposes. From July 2013 until March 2014, the United States

 further alleges that Phelps and Castenir convinced three victims to invest in a debenture
Case: 6:17-cr-00036-CHB-HAI Doc #: 129 Filed: 08/22/19 Page: 2 of 3 - Page ID#: 693



 offering, guaranteeing returns and that only a portion of their investment would be at risk

 at a given time (“Debenture Scheme”). Phelps and Castenir only invested a portion of the

 funds in trading accounts, while using the remaining funds for personal and other

 purposes. Finally, the United States also alleges that between July 2013 and March 2014

 Phelps and Castenir defrauded two victims of $1,000,000, for the purpose of purchasing a

 casino (“Casino Scheme”). According to the Indictment, Phelps and Castenir promised

 that Phelps would invest $1,000,000 of his family’s money. Instead, Phelps and Castenir

 transferred the investment to accounts in their control and used those funds for other

 business and personal purposes.

        Mr. Phelps denies that he was involved in any of the allegations spoken of in the

 Indictment


                                           Respectfully submitted,

                                           ROBERT M. DUNCAN, JR.
                                           UNITED STATES ATTORNEY

                                    By:    s/ Kenneth R. Taylor                    .
                                           Assistant United States Attorney
                                           260 W. Vine Street, Suite 300
                                           Lexington, Kentucky 40507-1612
                                           (859) 685-6874
                                           FAX (859) 233-2747
                                           Ken.Taylor@usdoj.gov


                                           s/ Kathryn M. Anderson           .
                                           Assistant United States Attorney
                                           260 W. Vine Street, Suite 300
                                           Lexington, Kentucky 40507-1612
                                           (859) 685-4885
Case: 6:17-cr-00036-CHB-HAI Doc #: 129 Filed: 08/22/19 Page: 3 of 3 - Page ID#: 694



                                         FAX (859) 233-2747
                                         Kathryn.Anderson@usdoj.gov

                                         s/ Andrew M. Stephens             .
                                         Attorney for Defendant
                                         117 West 2nd Street
                                         Lexington, Kentucky 40507
                                         (859) 233-2232
                                         FAX (859) 254-3992
                                         Kathryn.Anderson@usdoj.gov




                             CERTIFICATE OF SERVICE
       On August 22, 2019, I electronically filed this document through the ECF system,
 which provided notice to counsel of record.


                                               /s/ Kathryn M. Anderson
                                               Assistant United States Attorney
